Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8 and 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (U.S. Patent Pub. No. 2013/0334656).
	Regarding Claim 1
	FIG. 3 (annotated below) of Jin discloses a semiconductor chip, comprising: a device layer (device) on a semiconductor substrate (101), the device layer including a semiconductor device (131); a wiring structure on the device layer, the wiring structure including an internal connection pad (135) electrically connected to the semiconductor device; a cover insulating layer (cover) on the wiring structure, the cover insulating layer including a first recess, the first recess filled with a connection via (v1), the connection via connected to the internal connection pad, and a second recess (v2), a magnitude of a depth of the second recess being less than a magnitude of a depth of the first recess; 

    PNG
    media_image1.png
    313
    764
    media_image1.png
    Greyscale

	Regarding Claim 4
	FIG. 3 (annotated above) of Jin discloses a stress balance pattern (SB) on the cover insulating layer, the stress balance pattern isolated from direct contact with the redistribution layer, the stress balance pattern filling the second recess.

	Regarding Claim 6
	FIG. 3 of Jin discloses an uppermost surface of the redistribution layer (RD) is coplanar with an uppermost surface of the stress balance pattern (SB).

	Regarding Claim 8
	FIG. 3 of Jin discloses the cover insulating layer (cover) includes a plurality of first recesses (v1), the plurality of first recesses including the first recess, and the semiconductor chip includes a plurality of redistribution layers (RD), the plurality of redistribution layers including the redistribution layer, the plurality of redistribution layers connected to separate, respective connection vias of a plurality of connection vias, the plurality of connection vias filling separate, respective first recesses of the plurality of first recesses.


	FIG. 3 of Jin discloses a plurality of external connection pads (111, FIG. 1), wherein a first end of each redistribution layer of the plurality of redistribution layers is connected to a separate external connection pad of the plurality of external connection pads, wherein an opposite, second end of each redistribution layer of the plurality of redistribution layers is connected to a separate connection via of the plurality of connection vias.

Claims 1, 3-5, 9, 11, 12, 14-18 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (U.S. Patent Pub. No. 2018/0261467).
	Regarding Claim 1
	FIG. 16 of Matsumoto discloses a semiconductor chip, comprising: a device layer (CL) on a semiconductor substrate (SB), the device layer including a semiconductor device (Q1); a wiring structure on the device layer, the wiring structure including an internal connection pad (M3) electrically connected to the semiconductor device [0057]; a cover insulating layer (IF2) on the wiring structure, the cover insulating layer including a first recess, the first recess filled with a connection via (RL), the connection via connected to the internal connection pad, and a second recess (DL), a magnitude of a depth of the second recess being less than a magnitude of a depth of the first recess; and a redistribution layer (MF) connected to the connection via and extending along an upper surface of the cover insulating layer. 

	Regarding Claim 3


	Regarding Claim 4
	FIG. 16 of Matsumoto discloses a stress balance pattern (DL) on the cover insulating layer, the stress balance pattern isolated from direct contact with the redistribution layer, the stress balance pattern filling the second recess.

	Regarding Claim 5
	FIG. 16 of Matsumoto discloses the stress balance pattern (DL) includes a same material as the redistribution layer.

	Regarding Claim 9
	FIG. 16 of Matsumoto discloses a plurality of external connection pads (PD), wherein a first end of each redistribution layer of the plurality of redistribution layers is connected to a separate external connection pad of the plurality of external connection pads, wherein an opposite, second end of each redistribution layer of the plurality of redistribution layers is connected to a separate connection via of the plurality of connection vias.

	Regarding Claim 11
	FIG. 16 of Matsumoto discloses a semiconductor chip, comprising: a device layer (CL) on a semiconductor substrate (SB); a wiring layer (M1-M3) on the device layer, a 

	Regarding Claim 12
	FIG. 16 of Matsumoto discloses a magnitude of a depth from the upper surface of the cover insulating layer (IF2) to the upper surface of the internal connection pad is greater than a magnitude of a depth from the upper surface of the cover insulating layer to a lower surface of the second recess.

	Regarding Claim 14


	Regarding Claim 15
	FIG. 16 of Matsumoto discloses the cover insulating layer includes a passivation layer (IF1), and an upper insulating layer (IF2) on the passivation layer, and a lowermost surface of the stress balance pattern is in direct contact with the upper insulating layer.

	Regarding Claim 16
	FIG. 16 of Matsumoto discloses a semiconductor chip, comprising: a device layer (CL) on a semiconductor substrate (SB); a plurality of wiring layers (M1-M3) on the device layer, a plurality of wiring vias connected to the plurality of wiring layers (FIG. 17), and a wiring insulating layer (IL1-IL3) filling between the plurality of wiring layers and the plurality of wiring vias, the plurality of wiring layers including a plurality of 

	Regarding Claim 17
	FIG. 17 of Matsumoto discloses the plurality of internal connection pads are center pads arranged along a center of the semiconductor substrate.

	Regarding Claim 18
	FIG. 17 of Matsumoto discloses a plurality of external connection pads (PD), wherein a first end of each redistribution layer of the plurality of redistribution layers is connected to a separate external connection pad of the plurality of external connection pads, wherein an opposite, second end of each redistribution layer of the plurality of redistribution layers is connected to a separate connection via of the plurality of connection vias, wherein the plurality of external connection pads are edge pads arranged along at least one edge of the semiconductor substrate.

	Regarding Claim 20
	FIG. 16 of Matsumoto discloses a lowermost end of the stress balance pattern (DL) is proximate to an upper surface of the semiconductor substrate (SB) in relation to an uppermost end of each of the plurality of connection via holes (RL), and distal to the upper surface of the semiconductor substrate in relation to a lowermost end of each of the plurality of connection via holes.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, in view of Abe (U.S. Patent Pub. No. 2003/0203619).
	Regarding Claim 2
	Matsumoto discloses Claim 1. 
Matsumoto fails to disclose “a magnitude of a width of the second recess is greater than a magnitude of a width of the first recess”.
	FIG. 2 of Abe discloses a similar semiconductor device, wherein a magnitude of a width of the second recess (29) is greater than a magnitude of a width of the first recess (24). 


	Regarding Claim 7
	FIG. 4 of Abe discloses a magnitude of a width of the stress balance pattern is greater than a magnitude of a width of the redistribution layer.

	Regarding Claim 13
	Matsumoto discloses Claim 11. 
Matsumoto fails to disclose “a magnitude of a width of the stress balance pattern is greater than a magnitude of a width of the redistribution layer, and an uppermost surface of the stress balance pattern is coplanar with an uppermost surface of the redistribution layer”.
	FIG. 4 of Abe discloses a similar semiconductor device, wherein a magnitude of a width of the stress balance pattern is greater than a magnitude of a width of the redistribution layer, and an uppermost surface of the stress balance pattern is coplanar with an uppermost surface of the redistribution layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Matsumoto, as taught by Abe. The ordinary artisan would have been motivated to modify Matsumoto in the above manner for the purpose of reducing parasitic capacitance (Para. 16 of Abe).

Claims 10, 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, in view of Maekawa (U.S. Patent Pub. No. 2016/0379946).
	Regarding Claim 10
	Matsumoto discloses Claim 9. 
Matsumoto fails to disclose “the plurality of external connection pads includes a first set of external connection pads and a second set of external connection pads, the first set of external connection pads adjacent to a first edge of the semiconductor substrate, the second set of external connection pads adjacent to a second edge of the semiconductor substrate, the first and second edges being opposite edges of the semiconductor substrate, the first and second sets of external connection pads including different quantities of external connection pads, or the plurality of external connection pads includes a first set of external connection pads and a second set of external connection pads, the first set of external connection pads adjacent to a first edge of the semiconductor substrate, the second set of external connection pads adjacent to a second edge of the semiconductor substrate, the first and second edges 34Atty. Dkt. No. 2557-003067-US being connected to each other, the first and second sets of external connection pads including different quantities of external connection pads”.
	FIG. 2 of Maekawa discloses a similar semiconductor device, wherein the plurality of external connection pads (18) includes a first set of external connection pads and a second set of external connection pads, the first set of external connection pads adjacent to a first edge of the semiconductor substrate, the second set of external connection pads adjacent to a second edge of the semiconductor substrate, the first 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Matsumoto, as taught by Maekawa. The ordinary artisan would have been motivated to modify Matsumoto in the above manner, because the claimed configuration was a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration of the redistribution layer was significant. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3, 24 (USSC 1878). MPEP 2144.04.

	Regarding Claim 18
	Matsumoto discloses Claim 17, comprising: a plurality of external connection pads (PD), wherein a first end of each redistribution layer of the plurality of redistribution layers is connected to a separate external connection pad of the plurality of external connection pads, wherein an opposite, second end of each redistribution layer of the 
Matsumoto fails to disclose “the plurality of external connection pads are edge pads arranged along at least one edge of the semiconductor substrate”.
	FIG. 2 of Maekawa discloses a similar semiconductor device, wherein the plurality of external connection pads (18) are edge pads arranged along at least one edge of the semiconductor substrate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Matsumoto, as taught by Maekawa. The ordinary artisan would have been motivated to modify Matsumoto in the above manner, because the claimed configuration was a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed configuration of the redistribution layer was significant. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3, 24 (USSC 1878). MPEP 2144.04.

	Regarding Claim 19
	FIG. 2 of Maekawa discloses the plurality of external connection pads includes a first set of external connection pads and a second set of external connection pads (18), the first set of external connection pads adjacent to a first edge of the semiconductor substrate, the second set of external connection pads adjacent to a second edge of the semiconductor substrate, the first and second edges being opposite edges of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892